Citation Nr: 0012864	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  97-18 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a stomach disorder.

3.  Entitlement to service connection for lumbosacral strain, 
including back numbness across the hips.

4.  What evaluation is warranted for left knee patella-
femoral pain syndrome from December 27, 1995?

5.  What evaluation is warranted for right knee patella-
femoral pain syndrome from December 27, 1995?


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Scott Craven


INTRODUCTION

The veteran had active military service from June 1982 to 
February 1992.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a July 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.


FINDINGS OF FACT

1.  The veteran's claims of entitlement to service connection 
for a bilateral hearing loss, a stomach disorder, and a 
lumbosacral strain, including back numbness across the hips, 
are not supported by cognizable evidence demonstrating that 
the claims are plausible or capable of substantiation.

2.  Since December 27, 1995, the veteran's patella-femoral 
pain syndrome of the left and right knees has not been 
manifested by ankylosis, flexion limited to 30 degrees, or 
limitation of extension to 15 degrees; and there is no 
medical evidence of moderate recurrent subluxation, lateral 
instability or of dislocated, semilunar cartilage in either 
knee.


CONCLUSIONS OF LAW

1.  The veteran's claims of entitlement to service connection 
for a bilateral hearing loss, a stomach disorder, and a 
lumbosacral strain, including back numbness across the hips 
are not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991). 

2.  The criteria for a rating in excess of 10 percent for 
patella-femoral pain syndrome of the left knee, from December 
27, 1995, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (1999).

3.  The criteria for a rating in excess of 10 percent for 
patella-femoral pain syndrome of the right knee, from 
December 27, 1995, have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5257, 5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A review of the service medical records reveal no complaints 
or findings pertaining to a hearing loss.  

On examination for enlistment in November 1981, the veteran 
indicated that he had had recurrent back pain and he reported 
having occasional discomfort in the low back for the past 
year.  Orthopedic examination disclosed no back disorder and 
a normal lumbosacral spine.  

In October 1982, the veteran described a two week history of 
back pain.  Physical examination revealed a mild left 
paravertebral muscle spasm and he was assessed with mild 
sacroiliac strain.  On a subsequent examination, the veteran 
was reported to have at least a two year history of recurrent 
lower back pain.  He was assessed with recurrent lumbosacral 
strain.

In November 1985, the veteran was reported to complain of a 
sore throat and ear pain.  He was assessed with otitis media.  

In January 1986, he was reported to have had nausea and 
vomiting and a headache.  He was assessed with an acute viral 
episode.  

In April 1989, the veteran was reported to complain of pain 
in the upper stomach on the left side and lower stomach on 
the right side for the previous week.  He was also reported 
having blood in his stool for the previous week.  He was 
assessed with rectal abdominal pain.  

At an authorized audiological evaluation in June 1990, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
0
0
15

The veteran was reported to be routinely exposed to hazardous 
noise.

The service medical records show treatment for chondromalacia 
and a bilateral patellofemoral pain syndrome.  

Postservice, in July 1994, the veteran was treated for a 
right sided back spasm at Reynolds Army Hospital.  Follow up 
treatment was provided in September and December 1994.  By 
December 1994, he was diagnosed with chronic low back pain, 
probable mild sacroiliitis, and muscle tension.

At a VA Persian Gulf examination in November 1995, the 
veteran's external ear, canals and drums were found to be 
normal, with mild scarring of the tympanic membranes.  His 
abdominal wall was reported to be soft, his liver, spleen and 
kidneys were normal, and there was no distention, tenderness 
or other masses.  There were reported to be positive bowel 
sounds and negative ventral hernia.  His spine was reported 
to be normal.  The veteran's extremities were reported to be 
normal, except for some right hip pain on external rotation, 
and his peripheral nerves and gait were normal.

On a VA radiology report in November 1995, the impression 
was, in part, minimal intervertebral narrowing between L5-S1, 
and L4-L5, posteriorly.  An otherwise negative lumbar spine 
was noted.  Pelvic examination was negative.

In January 1996, a VA outpatient treatment record reported 
that the veteran's abdomen was benign with normoactive bowel 
sounds.  He had a full range of motion of all joints except 
for decreased internal rotation of the hips bilaterally.  
There was pain on movement with decrepitus of the knees.  X-
ray studies of the hips and lumbosacral spine were negative.  
The diagnosis was ligamentous laxity/benign hypermobility 
syndrome. 

In March 1996, a letter from a VA physician reported that the 
veteran's Persian Gulf Registry examination had revealed, in 
part, benign hypermobility syndrome (increased flexibility of 
the joints per rheumatology consultation) and x-ray studies 
showing degenerative changes in the lower spine and hips, 
otherwise within normal limits.

In April 1996, the veteran was reported to complain, in part, 
of painful knee joints.  X-ray studies of the knees were 
reported to be unremarkable, with compartment spaces well 
maintained.

In February 1997, the veteran complained of arthralgia, 
myalgia, hip pain, stiffness, and knee problems.  The 
clinician entered an impression of arthralgia with features 
of fibromyalgia.  A psychiatric overlay was also noted.  
Treatment for joint pain continued in March 1997.

In March 1997, a VA outpatient treatment record reported that 
the veteran denied that he had constipation, diarrhea, 
nausea, vomiting and reflux.  His appetite was reported to be 
good.  His lower extremities were reported to have good 
strength, bilaterally.

During a hearing at the RO in May 1997, the veteran reported 
that he had been diagnosed with otitis media in service and 
that he had had problems with his hearing since that time.  
He reported that he had been exposed to noise in service on a 
daily basis.  The veteran reported that he had bilateral knee 
pain every day and that it varied with the weather.  He 
reported that he had been told that he had had reflux with 
his stomach.

At a VA examination in June 1997, the veteran reported that 
his stomach had been hurt twice in service, but that the 
problem had not been an issue recently, although, once in a 
while, he would get stomach pain which would subside right 
away.  He denied recently having bloody stools or dark black 
stools.  He reported that he sometimes could not eat certain 
types of food because it irritated his stomach.  A pertinent 
diagnosis was not offered following a general medical 
examination.

At a VA joints examination in June 1997, the veteran reported 
that, in November 1991, while moving some beds, he incurred 
low back pain in service.  No further attention was sought 
after being seen at sick call.  Postservice he reported that, 
in 1994, he had had an episode of upper back pain and, since 
then he had had intermittent episodes of lower or upper back 
pain.  He reported that he had knee pain on kneeling and 
going up stairs, and that his left knee occasionally locked.  
He was reported to have had occasional episodes of lower back 
pain prior to service.  An examination of the spine resulted 
in diagnoses of lumbago which existed prior to service, with 
no orthopedic problem on current examination.  

Examination of the knees revealed no effusion and a range of 
motion from 0 to 130 degrees, bilaterally.  Patellar tests 
were positive bilaterally, and ligamentous structures were 
normal.  McMurray's tests were negative, and there was no 
thigh atrophy.  X-ray studies of the knees revealed findings 
that were within normal limits.  The veteran was diagnosed 
with mild chondromalacia of the patella, bilaterally.

On an authorized VA audiological evaluation in July 1997, 
pure tone thresholds and speech recognition thresholds were 
within normal limits as defined by VA in 38 C.F.R. § 3.385 
(1999).  The veteran reported that he had a history of noise 
exposure in service as a diesel mechanic and that he had 
difficulty hearing in background noise.  He denied a history 
of tinnitus.  The veteran's hearing was reported to be within 
normal limits, bilaterally.

At a VA joints examination in July 1999, the veteran reported 
that he had constant anterior knee pain, left greater than 
right.  He reported that he had stiffness in both knees at 
the end of the day and during cold winter days in the 
morning.  He reported that he had rare swelling in both 
knees, depending on his activity, and he denied a specific 
complaint of weakness.  He indicated that he noticed swelling 
more often if he was on his legs a lot and had to do a lot of 
walking.  He reported that he occasionally had warmth and 
redness in both knees and that he had a sensation of 
instability and locking of both knees.  He reported that his 
knee muscles felt easily fatigable and did not have much 
endurance.  The veteran reported that he had flare-ups in 
knee pain when he had to carry heavy objects of greater than 
20 pounds, with running on any type of incline, and with 
walking or climbing.  He was reported not to have additional 
limitation or functional impairment during his flare-ups.  
The veteran denied using any type of crutch, brace or cane 
and there were no episodes of dislocation or recurrent 
subluxation described.  There were no constitutional symptoms 
of inflammatory arthritis and the veteran worked full time.

An examination of the knees revealed full range of motion 
from 0 to 130 degrees, bilaterally.  There was a positive 
patellar grind and knee ligamentous structures were intact, 
bilaterally.  McMurray's tests were negative bilaterally.  
There was no knee effusion, warmth or redness on inspection 
of each knee.  There was some mild joint line tenderness on 
palpation of the knees, which was more medial in nature, and 
there was some patella facet tenderness, more medially, 
bilaterally.  There was reported to be some mild crepitus on 
passive range of motion of both knees.  Strength of knee 
flexors and knee extensors were full, graded 5/5.  Sensation 
was intact to light touch and pinprick in the lower 
extremities and reflexes were symmetric at 2+ for knee and 
ankle jerk.  The veteran ambulated with a normal heel to toe 
type gait pattern and he had no difficulty walking on his 
toes or heels.  He was able to perform a full squat, but he 
had difficulty arising from the full squat due to a complaint 
of knee pain.  X-ray studies from June 1997 were judged to 
have been entirely normal.  The veteran was diagnosed with 
chronic anterior knee pain with no loss of range of motion or 
strength.  The June 1997 x-ray study was negative for any 
type of degenerative disease and, clinically, the veteran's 
knees were consistent with bilateral patella femoral 
syndrome.

A VA radiology examination of the knees in July 1999, 
resulted in a clinical impression of minimal rotation of the 
patella, bilaterally, and an otherwise normal study.

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  If a condition noted during service is not 
determined to be chronic, then, generally, a continuity of 
symptomatology after service is required for service 
connection.  Id.

The threshold question which must be answered is whether the 
veteran has presented well-grounded claims for service 
connection.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
In this regard, the veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded."  38 
U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Secondly, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991).  Lastly, there must be evidence of a nexus or 
relationship between the in service injury or disease and the 
current disorder, as shown through medical evidence.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  In the absence of evidence of a well-
grounded claim, there is no duty to assist the claimant in 
developing the facts pertinent to the claim, and the claim 
must fail.  Grivois; Grottveit.

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).


A.  Service Connection for Bilateral Hearing Loss

The veteran contends, in essence, that he has bilateral 
hearing loss due to disease or injury incurred in or 
aggravated by service.  He claims that he has a history of 
noise exposure in service as a diesel mechanic.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

The Court has held that a claimant may establish direct 
service connection for hearing loss if evidence shows that a 
hearing loss is causally related to an injury or disease 
incurred during active service.  Hensley v. Brown, 5 Vet. 
App. 155, 164 (1993).

The Board notes that the veteran's audiological test results 
of record, including those reported in service, do not meet 
the criteria set out in 38 C.F.R. § 3.385 for a hearing 
disability for VA compensation purposes.  Thus, the medical 
evidence of record does not demonstrate that the veteran 
currently has a hearing loss disability for VA purposes 
pursuant to 38 C.F.R. § 3.385.  Without competent evidence of 
a current disability the claim is not well grounded, and it 
must be denied.

B.  Service Connection for a Stomach Disorder

The veteran contends, in essence, that he has a stomach 
disorder due to disease or injury incurred in or aggravated 
by service.

The service medical records show that, in January 1986, the 
veteran was reported to have nausea, vomiting and a headache 
and was assessed with an acute viral episode.  In April 1989, 
he complained of stomach pain and blood in his stool, and was 
assessed with rectal abdominal pain.  However, VA treatment 
records, reflecting treatment from November 1995 to March 
1997, reveal no current diagnosis of a stomach disorder.  
Moreover, while the veteran indicated that he had 
occasionally had stomach pain at a VA examination in June 
1997, he was not diagnosed with a stomach disorder.  Thus, 
once again, without competent evidence of a current disorder 
this claim is not well grounded, Brammer, 3 Vet. App. at 225 
(1992), and the claim must be denied.

C.  Service Connection for Lumbosacral Strain, Including Back 
Numbness Across the Hips

The veteran contends, in essence, that he has lumbosacral 
strain that is due to disease or injury incurred in or 
aggravated by service.  He also claims that he incurred low 
back pain while moving some beds in service.

At the veteran's enlistment examination in November 1981, he 
reported occasional low back discomfort over the previous 
year.  Orthopedic examination prior to enlistment, however, 
revealed no lumbar disorder, and as such, the appellant is 
entitled to the presumption of soundness.  38 U.S.C.A. § 
1111, 1137 (West 1991).  Nevertheless, while the record shows 
treatment for a back disorder in service, and while he is 
shown to have a back disorder now, no competent evidence has 
been presented showing that any currently disabling back 
disorder was incurred or aggravated while on active duty, or 
that any current back disorder is related to inservice 
symptomatology.  Without competent evidence linking this 
disorder to service, the claim is not well grounded.  Caluza.  
As such, the claim of entitlement to service connection for a 
back disorder is denied.

In reaching these decisions to deny service connection, the 
Board notes that a well grounded claim requires competent 
evidence of a current disability, usually shown by a medical 
diagnosis, as well as competent evidence of a nexus between 
an inservice disease or injury and the current disability, 
the Board finds that the absence of competent evidence 
showing evidence of a current disorder, and competent 
evidence that the current disorder is related to service 
mandates that these claims be denied as not well grounded.  
Brammer; Caluza.  In this regard, the Board considered the 
opinions offered by the veteran himself in support of his 
claim, however, lay assertions concerning questions of 
medical diagnosis or causation cannot constitute competent 
evidence sufficient to render a claim well grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its above discussion sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability.  See Robinette v. Brown, 8 Vet. App. 69 (1995).

D.  Propriety of the Initial Ratings Assigned for the 
Service-Connected Patella-Femoral Pain Syndrome of the Knees

As a preliminary matter, the Board finds that the veteran's 
claims for higher original evaluations for his left and right 
knee disabilities are "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  See Fenderson v. West, 12 Vet. App. 
119 (1999).  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.  
Accordingly, no further development is required to comply 
with the duty to assist the veteran in establishing his 
claim.  See 38 U.S.C.A. § 5107(a).

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (1999).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (1999).

The veteran's knees are currently evaluated by analogy under 
38 C.F.R. § 4.20 (1999) under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  That Code provides that an impairment of the 
knee, with recurrent subluxation or lateral instability which 
is slight, warrants a 10 percent rating.  Impairment of the 
knee, with moderate recurrent subluxation or lateral 
instability warrants a 20 percent rating.  

As Diagnostic Code 5257 may not afford the veteran the 
highest possible rating the Board looked at alternative 
diagnostic codes.  In this regard, ankylosis is the 
immobility and consolidation of a joint due to disease, 
injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 
259 (1992).  As neither knee joint is immobile neither joint 
is ankylosed, the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5256 (1999) are not applicable.  

A dislocated, semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258 
(1999).  There is, however, no evidence that the veteran's 
semilunar cartilage in either knee is disabled, and hence, 
this code also is not applicable.

A limitation of flexion to 30 degrees warrants a 20 percent 
rating.  A limitation of flexion to 45 degrees warrants a 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(1999).  A limitation of extension to 15 degrees, warrants a 
20 percent rating.  Leg limitation, with extension limited to 
10 degrees warrants a 10 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1999).  A normal range of motion of the 
knee is from 0 degrees to 140 degrees.  See 38 C.F.R. § 4.71, 
Plate II (1999).  

As noted, the veteran contends  that he is entitled to higher 
ratings for the service-connected patella-femoral pain 
syndrome of the left and right knees.  The Court has held 
that, although the reason for the change must be explained, 
the VA and the Board may change the diagnostic codes under 
which a disability or disabilities are evaluated.  Pernorio 
v. Derwinski, 2 Vet. App. 625 (1992).

In this regard, although the veteran's left and right knee 
disabilities have been evaluated since December 27, 1995, by 
analogy to Diagnostic Code 5257 there is no medical evidence 
demonstrating that either the left or right knee is disabled 
due to either recurrent subluxation or lateral instability.  
To illustrate, on VA examination in July 1999, the veteran's 
knee ligamentous structures were reported to be intact, 
bilaterally, and there were reported to have been no episodes 
of dislocation or recurrent subluxation described.  He was 
diagnosed with chronic anterior knee pain with no loss of 
range of motion or strength.  As such, continuing the 
assignment of compensable ratings under Diagnostic Code 5257 
would be erroneous.

Rather, the Board finds that the veteran's service-connected 
knee disabilities appear to be more analogous to a limitation 
of motion as contemplated in 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260 and 5261.  In this regard, however, although the 
veteran has consistently been reported to have range of 
motion of the knees from 0 to 130 degrees, the Board 
acknowledges the veteran's complaints of bilateral knee pain 
on kneeling, arising from a full squat and going up stairs.  
He has also been reported to have mild joint line tenderness 
on palpation of both knees in addition to patella facet 
tenderness.  Consequently the Board finds that the veteran is 
entitled to 10 percent ratings for the patella-femoral pain 
syndrome of the left and right knees pursuant to 38 C.F.R. 
§§ 4.40, 4.45, 4.71a.  

With a range of motion from 0 to 130, however, there are no 
grounds to justify an increased rating under either 
Diagnostic Code 5260 or 5261.  Moreover, in the absence of 
competent evidence of painful pathology causing disuse 
atrophy or incoordination on use, the Board finds an 
evaluation in excess of 10 percent for each knee to be 
unwarranted under the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  As such, the benefit sought on appeal must be 
denied.

In reaching this decision the Board considered whether the 
veteran was entitled to "staged" ratings as prescribed by 
the Court in Fenderson.  However, at no time since December 
27, 1995, have the service-connected knee disabilities been 
more disabling than as currently rated.

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims for 
increase, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Evidence of well-grounded claims of entitlement to service 
connection for a bilateral hearing loss, a stomach disorder, 
and a lumbosacral strain, including back numbness across the 
hips, bilateral hearing loss not having been received, the 
appeal is denied.

Entitlement to a rating in excess of 10 percent from December 
27, 1995, for the patella-femoral pain syndrome of the left 
knee is denied.  Entitlement to a rating in excess of 10 
percent from December 27, 1995, for the patella-femoral pain 
syndrome of the right knee is denied. 


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

